DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Publication No. 2014/0015131) in view of Kang et al. (U.S. Publication No. 2016/0336249).
Regarding claim 1, Meyer teaches a fan-out semiconductor package comprising:
a connection structure (see Fig. 1B, connection structure 109/110/111) including one or more redistribution layers (111) and one or more insulating layers (109), and having first (bottom surface as seen in in Fig. 1B) and second surfaces (top surface) opposing each other;

a second semiconductor chip (Fig. 1D, chip 114-1), disposed on the second surface (top surface) of the connection structure, having a second active surface (surface with connections, top surface as viewed in Fig. 1D), on which a second connection pad (right side connection pad 117, paragraph [0029]) is disposed; and
wherein the first connection pad is electrically connected to the one or more redistribution layers by a connection via of the connection structure (see Fig. 1B), the second connection pad is electrically connected to the one or more redistribution layers by a wire (see Fig. 5B), 
the first and second connection pads are electrically connected to each other through the one or more redistribution layers (see Fig. 5B).
Meyer does not teach a frame, disposed on the first surface of the connection structure, having a through-hole in which the first semiconductor chip is disposed, the frame including a first insulating layer and a first wiring layer embedded in the first insulating layer, the first wiring layer contacting the one or more insulating layers of the connection structure; and a surface of the one or more insulating layers of the connection structure contacting the first insulating layer of the frame is disposed at a different level than a surface of the one or more insulating layers contacting the first wiring layer of the frame, and the first active surface of the first semiconductor chip is substantially coplanar with the surface of the one or more insulating layers contacting the first insulating layer of the frame.
However, Kang teaches another chip package having a frame (Fig. 8, frame 110), disposed on the first surface (top surface) of the connection structure (connection structure 130), having a through-hole (110X) in which the first semiconductor chip (120) is disposed (see Fig. 8), the frame including a first insulating layer (110) and a first wiring layer (113) embedded in the first insulating layer (Fig. 8), the first 
a surface (top surface) of the one or more insulating layers (131) of the connection structure contacting the first insulating layer (110) of the frame is disposed at a different level (higher level, as seen in Fig. 8) than a surface of the one or more insulating layers contacting the first wiring layer of the frame (lower, recessed level, see Fig. 8), and the first active surface of the first semiconductor chip (where connection 120P is located) is substantially coplanar with the surface of the one or more insulating layers contacting the first insulating layer of the frame (see Fig. 8).
It would have been obvious to a person of skill in the prior art at the time of the effective filing date that a frame could have been incorporated into the first chip portion of the package because it would add structural integrity to the device while also providing additional external connection points.  It would have further been obvious that the RDL could have been formed over the frame, and therefore the insulating layer of the RDL could have connected to the wiring and insulating layers of the frame at different levels, as taught by Kang because forming the frame/encapsulant/chip layer first provides a stable surface on which to build the RDL without the need for a carrier substrate.

Regarding claim 2, Meyer in view of Kang teaches the fan-out semiconductor package of claim 1, wherein 
the first semiconductor chip (Meyer 105-1, Kang 120) further has a first inactive (bottom surface as shown in Meyer, top surface as shown in Kang) surface opposing the first active surface (surface with connections), the first active surface facing the first surface of the connection structure (see Meyer Fig. 1B, Kang Fig. 18), 

the first active surface of the first semiconductor chip is in contact with the first surface of the connection structure (see Meyer Fig. 1B), and
the second inactive surface of the second semiconductor chip is attached to the second surface of the connection structure via an adhesive (adhesive 113).

Regarding claim 3, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, wherein the first active surface of the first semiconductor chip is substantially coplanar with a surface of the first encapsulant in contact with the first surface of the connection structure (see Fig. 1A).

Regarding claim 5, Meyer in view of Kang teaches the fan-out semiconductor package of claim 1, further comprising:
a plurality of openings (see Kang Fig. 8, openings 151) penetrating through at least a portion of the first encapsulant (150) covering a lower surface of the frame (top surface as oriented in Kang Fig. 8) opposing an upper surface of the frame (bottom surface as oriented in Kang Fig. 8) on which the connection structure (130) is disposed, the plurality of openings respectively exposing at least a portion of a second wiring layer (see Fig. 8 and Fig. 10, can be different wiring layer) disposed on the lower surface of the frame (see Fig. 8 and 10); and
a plurality of electrical connection metals (175), respectively disposed in the plurality of openings, each being electrically connected to the wiring layer (see Fig. 8).

Regarding claim 6, Meyer in view of Kang teaches the fan-out semiconductor package of claim 5, wherein the plurality of electrical connection metals are disposed only in a fan-out region (Kang Fig. 8-11), the fan-out region including a region except a region in which the first semiconductor chip is disposed from a viewpoint perpendicular to a stacking direction (see Kang Fig. 8-11).

Regarding claim 11, Meyer in view of Nakashiba, Huang and Park teaches the fan-out semiconductor package of claim 4, wherein the frame includes:
a first insulating layer (Fig. 2, insulating layer 123);
a first wiring layer (124b) and a second wiring layer (124a) respectively disposed on both surfaces of the first insulating layer; and
a first connection via (161) layer penetrating through the first insulating layer and electrically connecting the first and second wiring layers to each other, and
the first and second wiring layers are electrically connected to the one or more redistribution layers (see Fig. 1).

Regarding claim 14, Meyer in view of Kang teaches the fan-out semiconductor package of claim 1, further comprising:
a second encapsulant (Fig. 5B, encapsulant 503), disposed on the second surface of the connection structure, covering at least a portion of each of the second semiconductor chip and the wire (see Fig. 5B).

Regarding claim 17, Meyer in view of Kang teaches the fan-out semiconductor package of claim 2, further comprising a second encapsulant (Fig. 5B, encapsulant 503), disposed on the second surface of the connection structure, covering at least a portion of the second semiconductor chip (see Fig. 5B),
.


Claims 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Kang, further in view of Park et al. (U.S. Publication No. 2018/0076178)
Regarding claim 9, Meyer in view of Nakashiba and Park teaches the fan-out semiconductor package of claim 5, but does not specifically teach wherein the frame further includes:
a third wiring layer disposed on a lower side of the first insulating layer;
a second insulating layer disposed on the lower side of the first insulating layer and covering the third wiring layer;
a first connection via electrically connecting the first and third wiring layers to each other;
a second connection via electrically connecting the second and third wiring layers to each other, and
the second wiring layer is electrically connected to the one or more redistribution layers.
However, Park teaches a multi-layer frame (Fig. 11) including a third wiring layer (layer 112b) disposed on a lower side of the first insulating layer (top side of insulating layer 111a, analogous to first insulating layer because it is the insulating layer connecting to the RDL;
a second insulating layer (111b) disposed on the lower side of the first insulating layer (top side as seen in Fig. 11) and covering the third wiring layer (see Fig. 11);
a first connection via (113b) electrically connecting the first (112a, analogous to the first wiring layer because it is the wiring layer formed against the RDL) and third (112b) wiring layers to each other (Fig. 11);

the second wiring layer (112c) is electrically connected to the one or more redistribution layers (see Fig. 12).
 It would have been obvious to a person of skill in the art at the time of the priority date that the frame could have been multi-layered because this allows for additional connections to be made at the interface of the frame layers, creating a more complicated frame wiring pattern in a small space.

Regarding claim 10, Meyer in view of Kang teaches the fan-out semiconductor package of claim 5, wherein a surface of the first insulating layer (Kang 110), disposed in contact with the first surface of the connection structure (130), has a step with respect to a surface of the first wiring layer (112/113) disposed in contact with the first surface of the connection structure (130; see Fig 8, RDL 130 interface with insulating layer 110 is stepped in relation to interface with wiring layer 112/113).


Claim 15 is Rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Kang, further in view of Lee et al. (U.S. Publication No. 2017/0117264)
Regarding claim 15, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, wherein the first and second semiconductor chips are homogeneous integrated circuit dies, and the first and second semiconductor chips are homogeneous memories.
Meyer does not specify whether the first and second chips are the same.  However, Lee teaches another stacked chip arrangement having the same chips (see paragraph [0050]), and that the chips can be memory chips (see paragraph [0050]).  It would have been obvious that they could have been the .


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Kang, further in view of Yu et al. (U.S. Publication No. 2018/0053746).
Regarding claim 22, Meyer in view of Kang teaches the fan-out semiconductor package of claim 1, wherein:
an adhesive (113) is disposed on a surface of the RDL (Fig. 1C), is in contact with the second semiconductor chip (Fig. 1D.
Meyer does not specifically teach that the RDL is multi-layer, having a second insulating layer formed between the adhesive and the wiring line.
However, Yu teaches a similar package in which a second chip (Fig. 12, chip 340) is attached via the backside to an RDL (330) with an adhesive (not specifically labeled in Fig. 12, but see Fig. 6, and paragraph [0058]), in which the RDL is multi-layered and an insulating layer is formed between the adhesive and the wiring layer (see Fig. 12).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an insulating layer could have been formed over the metallization layers of the RDL of Meyer because this protects the layers from being oxidized or otherwise damaged or contaminated during additional manufacturing steps, and allows for only selected portions of the wiring layer to be exposed which require contacts, reducing the chance of an electrical short.

Regarding claim 23, Meyer in view of Kang teaches the fan-out semiconductor package of claim 1, but fails to specifically teach wherein the one or more insulating layers of the connection structure 
However, Yu teaches a similar package in which the RDL is multi-layered with an upper and lower insulating layer sandwiching the wiring layer (see Fig. 12).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an insulating layer could have been formed over the metallization layers of the RDL of Meyer because this protects the layers from being oxidized or otherwise damaged or contaminated during additional manufacturing steps, and allows for only selected portions of the wiring layer to be exposed which require contacts, reducing the chance of an electrical short.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SELIM U AHMED/Primary Examiner, Art Unit 2896